     Case 8:21-cv-00014-CJC-KES Document 1 Filed 01/04/21 Page 1 of 17 Page ID #:1



 1 Philip H. Stillman, Esq. SBN# 152861
   STILLMAN & ASSOCIATES
 2 3015 North Bay Road, Suite B
   Miami Beach, Florida 33140
 3 Tel. and Fax: (888) 235-4279
   pstillman@stillmanassociates.com
 4
   Attorneys for defendant
 5 JWMFE ANAHEIM, LLC
 6
                                UNITED STATES DISTRICT COURT FOR THE
 7
                                   CENTRAL DISTRICT OF CALIFORNIA
 8
                                                  Case No.: 5:21-cv-00005
 9 RAFAEL ARROYO,                               )
                                                )
10                      Plaintiff               ) DEFENDANTS’ NOTICE OF REMOVAL
   v.                                           ) PURSUANT TO 28 U.S.C. §
11                                              ) 1441(A)
   JWMFE ANAHEIM, LLC, a Delaware               )
12 Corporation; and Does 1-10,                  )
                                                )
13                         Defendants.          )
   __________________________________           )
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Notice of Removal of Complaint
     Case 8:21-cv-00014-CJC-KES Document 1 Filed 01/04/21 Page 2 of 17 Page ID #:2



 1 TO THE CLERK OF THE ABOVE-ENTITLED COURT AND PLAINTIFF
 2 RAFAEL ARROYO AND HIS ATTORNEYS OF RECORD:
 3           PLEASE TAKE NOTICE that Defendant JWMFE ANAHEIM, LLC
 4 (“DEFENDANT”) has been named and served as Defendant in the above-captioned matter.
 5 DEFENDANT now removes the action from the Superior Court of California, Orange
 6 County, to the United States District Court for the Central District of California pursuant to
 7 28 U.S.C. §§ 1331, 1441, and 1446. In support of this Notice of Removal, DEFENDANT
 8 states as follows:
 9                                        PROCEDURAL HISTORY
10           1.       Plaintiff Rafael Arroyo (“Arroyo” or “Plaintiff”) commenced this action by
11 filing a Complaint captioned Rafael Arroyo v. JWMFE Anaheim, LLC et al., Case No.
12 30-2020-01172505-CU-CR-CJC in the in the California Superior Court for Orange County
13 (the “State Court Action”) on December 1, 2020.
14           2.       Plaintiff served DEFENDANT with a Summons and the Complaint on
15 December 7, 2020. Pursuant to 28 U.S.C § 1446(a), true and correct copies of the “process,
16 pleadings, and orders” served upon Defendant, including the Summons and Complaint are
17 attached to this Notice as Exhibit 1.
18           3.       The California Superior Court for Orange County is located within the Central
19 District of California. (28 U.S.C. § 84(c).) This Notice of Removal is therefore properly
20 filed in this Court pursuant to 28 U.S.C. §1441(a).
21                                    ALLEGATIONS IN THE COMPLAINT
22           4.       In the Complaint filed in the State Action, Plaintiff claims that Defendant’s
23 identification and description of its accessible features deny him the opportunity to assess
24 whether Defendant’s hotel meets his accessibility needs and that he cannot make
25 reservations for accessible guest rooms in the same manner as guests without disabilities in
26 violation of the Americans with Disabilities Act of 1990, 42 U.S.C. §12101 et seq.
27 (“ADA”) (First Cause of Action) and the Unruh Civil Rights Act, Cal. Civ. Code §§ 51-53
28 (“Unruh”) in the Second Cause of Action.

     Notice of Removal of Complaint                   -2-
     Case 8:21-cv-00014-CJC-KES Document 1 Filed 01/04/21 Page 3 of 17 Page ID #:3



 1           5.       Defendant disputes Plaintiff’s allegations, believes the Complaint lacks merit,
 2 and denies that Plaintiff has been harmed in any way by any act or omission of Defendant.
 3                                      GROUNDS FOR REMOVAL
 4           6.       Plaintiff’s claims are based, in part, on alleged violations of federal law as
 5 Count I of the Complaint alleges violations of the ADA.
 6           7.       Because this action involves claims under the ADA, this Honorable Court has
 7 original jurisdiction pursuant to 28 U.S.C. § 1331 based upon the existence of a Federal
 8 Question and this action is subject to removal under 28 U.S.C. § 1441.
 9           8.       Pursuant to 29 U.S.C. § 1446(a), this Notice of Removal is filed in the United
10 States District Court for the Central District of California, which is the District in which the
11 State Action was filed and is presently pending.
12           10.      This Notice of Removal is timely pursuant to 28 U.S.C. §1446(b) as it was
13 filed within thirty (30) days after Plaintiff served Defendant with the Complaint.
14           11.      After filing this Notice of Removal, Defendant will promptly serve written
15 notice of this Notice of Removal on counsel for all adverse parties and file the same with
16 the Clerk of the California Superior Court for Orange County in accordance with 28 U.S.C.
17 § 1446(d).
18           12.      Other than Does 1-10, Defendant is unaware of any other parties who have
19 been named or who have appeared in the underlying State Court Action.
20                                     NON-WAIVER OF DEFENSES
21           13.      By removing this action from California Superior Court, Defendant does not
22 waive any defenses available to it.
23           14.      By removing this action from California Superior Court, Defendant does not
24 admit any of the allegations in Plaintiff’s Complaint.
25                                              CONCLUSION
26           15.      For all of the reasons stated above, this action is within the original jurisdiction
27 of this Court pursuant to 28 U.S.C. § 1331. Accordingly, this action is removable pursuant
28 to 28 U.S.C. § 1441.

     Notice of Removal of Complaint                     -3-
     Case 8:21-cv-00014-CJC-KES Document 1 Filed 01/04/21 Page 4 of 17 Page ID #:4



 1           WHEREFORE, Defendant request the Court accept this Notice of Removal of this
 2 matter to the United States District Court for the Central District of California.
 3                                         Respectfully Submitted,
 4                                         STILLMAN & ASSOCIATES
 5
 6 Dated: January 4, 2020             By:_____________________
                                                 Philip H. Stillman, Esq.
 7                                         Attorneys for defendants JWMFE Anaheim, LLC
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Notice of Removal of Complaint               -4-
     Case 8:21-cv-00014-CJC-KES Document 1 Filed 01/04/21 Page 5 of 17 Page ID #:5



 1                                       PROOF OF SERVICE
 2           I, the undersigned, certify under penalty of perjury that on January 4, 2021 or as soon
 3 as possible thereafter, copies of the foregoing Notice of Removal was served electronically
 4 by email listed with the Orange County Superior Court on Plaintiff’s counsel, Ray Ballister
 5 Jr., Potter & Handy and to the Clerk, Orange County Superior Court by OneLegal e-filing.
 6                                           By: /s/ Philip H. Stillman
                                             Attorneys for JWMFE Anaheim, LLC
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Notice of Removal of Complaint                 -5-
Case 8:21-cv-00014-CJC-KES Document 1 Filed 01/04/21 Page 6 of 17 Page ID #:6




                                Exhibit 1
Case 8:21-cv-00014-CJC-KES Document 1 Filed 01/04/21 Page 7 of 17 Page ID #:7
Case 8:21-cv-00014-CJC-KES Document 1 Filed 01/04/21 Page 8 of 17 Page ID #:8
Case 8:21-cv-00014-CJC-KES Document 1 Filed 01/04/21 Page 9 of 17 Page ID #:9
Case 8:21-cv-00014-CJC-KES Document 1 Filed 01/04/21 Page 10 of 17 Page ID #:10
Case 8:21-cv-00014-CJC-KES Document 1 Filed 01/04/21 Page 11 of 17 Page ID #:11
Case 8:21-cv-00014-CJC-KES Document 1 Filed 01/04/21 Page 12 of 17 Page ID #:12
Case 8:21-cv-00014-CJC-KES Document 1 Filed 01/04/21 Page 13 of 17 Page ID #:13
Case 8:21-cv-00014-CJC-KES Document 1 Filed 01/04/21 Page 14 of 17 Page ID #:14
Case 8:21-cv-00014-CJC-KES Document 1 Filed 01/04/21 Page 15 of 17 Page ID #:15
Case 8:21-cv-00014-CJC-KES Document 1 Filed 01/04/21 Page 16 of 17 Page ID #:16
Case 8:21-cv-00014-CJC-KES Document 1 Filed 01/04/21 Page 17 of 17 Page ID #:17
